t c memo united_states tax_court frederick patmon petitioner v commissioner of internal revenue respondent docket no filed date frederick patmon pro_se debra a bowe for respondent memorandum findings_of_fact and opinion cohen judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for and additions to tax under sec_6651 and and a the notice_of_deficiency was based on third-party reporting of income paid to petitioner after the notice_of_deficiency was sent petitioner submitted a form_1040 u s individual_income_tax_return for thereafter respondent moved to amend the answer alleging a corrected tax_liability of dollar_figure and commensurate increased additions to tax based on admissions of income on the form_1040 that petitioner submitted respondent’s motion was granted on date before the first trial date discussed below because of petitioner’s repeated failures to appear for trial to produce substantiation of deductions claimed on his belated form_1040 or to produce evidence related to other issues this case is presently before the court on respondent’s motion to dismiss for failure properly to prosecute all section references are to the internal_revenue_code in effect for unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure findings_of_fact petitioner resided in michigan at all material times for many years before he practiced law in detroit he appeared in this court on behalf of himself and other taxpayers and is familiar with the procedural requirements of this court the notice_of_deficiency was sent on date based on third-party reporting of petitioner’s income and a substitute for return prepared under sec_6020 the petition was filed on date alleging that petitioner had filed his form_1040 on date the petition further alleged that the notice_of_deficiency was arbitrary and erroneous for not allowing the schedule c business net_loss reflected on petitioner’s belated form_1040 the belated form_1040 petitioner submitted for reported on the attached schedule c profit or loss from business gross_receipts of dollar_figure he claimed total expenses of dollar_figure including dollar_figure of other expenses that he did not identify petitioner appended to the dollar_figure item a statement in which he objects to the question or furnishing the information on the grounds of the fifth_amendment privilege_against self- incrimination petitioner also reported dollar_figure in social_security_benefits but did not include any portion of those benefits in taxable_income at the time that he filed the petition petitioner requested los angeles california as the place of trial by notice served date the case was set for trial in los angeles on date attached to the notice setting case for trial was the court’s standing_pretrial_order both the notice setting case for trial and the standing_pretrial_order warned petitioner of the consequences of failing to appear for trial commencing on date petitioner sent to respondent and to the court approximately motions and other filings that contained spurious attacks on respondent’s counsel and frivolous and unintelligible arguments that essentially demanded that respondent concede this case petitioner has contended among other things that his privacy has been violated as a result of disclosures of his tax information by steps taken in response to his petition beginning with the first denial of one of his motions petitioner has extended his spurious attacks to the court and its rulings as further described below on date petitioner’s first motion to continue trial was filed requesting a continuance until in or after the date trial session calendar in los angeles petitioner contended that illness justified the continuance but that he will be able and ready to proceed to trial in or after the date calendared session petitioner attempted to submit certain information under seal refusing to provide relevant information to respondent respondent objected to the continuance describing petitioner’s refusal to substantiate schedule c expenses claimed on his belated form_1040 to show reasonable_cause for his failure_to_file his return timely or to justify his contention that certain pension income he received was not taxable petitioner’s contentions were addressed in a detailed order dated date that concluded ordered that petitioner’s motion to continue trial filed on date is denied without prejudice to the filing of a future motion if petitioner provides a letter from a licensed medical doctor or other comparable evidence of physical incapacity that the court finds acceptable and convincing on date petitioner’s second motion to continue trial was filed again petitioner requested that the trial be continued until in or after the date los angeles session petitioner purported to submit medical information in_camera again attempting unilaterally to have documents submitted to the court sealed and unavailable to respondent the case was called for trial in los angeles on date and recalled on date there was no appearance by or on behalf of petitioner between june and june several attempts to reach petitioner for a conference call with the court were made but neither the court nor respondent’s counsel was able to contact petitioner respondent’s counsel filed a motion to dismiss for lack of prosecution recounting petitioner’s failure to cooperate in preparing the case for trial and his failure to explain his physical condition the judge presiding at the june los angeles trial session retained jurisdiction of the case and continued it until further order of the court and petitioner’s second motion for continuance was denied as moot after consultation with judges assigned to the date los angeles session and the date detroit session about their willingness to have the case added to their pending calendars the court issued an order dated date providing in part as follows ordered that since petitioner is currently residing in detroit michigan is undergoing many medical tests and treatments and his health may not permit the trial of his case in los angeles california petitioner shall determine if his health will likely permit the trial of his case on date in los angeles california if not on or before date he shall file a motion to change the place of trial from los angeles california to detroit michigan and a motion to calendar this case for the date detroit michigan trial session that also addresses any known health problems that might disrupt a trial scheduled at that time it is further ordered that if changing petitioner’s place of trial from los angeles california to detroit michigan is not agreeable with petitioner then petitioner shall file a status report with the court the status report shall indicate his availability for trial at the date los angeles california session to the extent reasonably possible the court expects petitioner to schedule his medical treatments tests or procedures around the court’s trial schedule for this case if petitioner fails to file a motion to change the place of trial as referenced above by date the court will calendar this case for the date los angeles california trial session and will issue a notice of trial in due course petitioner is warned that absent good cause it is very unlikely the court will grant further continuances of his case or excuse his refusal to accept conference calls fully participate in the informal_discovery and stipulation process or appear for trial in person or through a designated representative licensed to practice before this court it is further ordered that petitioner shall on or before date file any response to the above-referenced motion to dismiss for lack of prosecution petitioner filed a status report and a response to the motion to dismiss for lack of prosecution again he asserted that his physical illness prevented him from appearing at trial but he did not request that the place of trial be changed to detroit his response to the motion to dismiss again asserted that the determined deficiency was arbitrary and erroneous made meritless evidentiary objections and irrelevant arguments attacked respondent’s counsel demanded inappropriate discovery and failed to present any substantiation of his claimed deductions or to address the income issues in this case on date the pending motion to dismiss was set for hearing in los angeles on date the same order contained the following ordered that if the court does not grant the above-referenced motion to dismiss for lack of prosecution this case is set for trial at the trial session beginning date at the room and address set forth in the previous paragraph your failure to appear may result in dismissal of the case and entry of decision against you your failure to cooperate may also result in dismissal of the case and entry of decision against you on date petitioner filed a document objecting to the proceedings of june and and the order of date which was filed as petitioner’s motion to reconsider that document began a series of attacks on the court and was denied on date petitioner filed a document seeking to disqualify respondent’s counsel and various other sanctions against respondent that document notwithstanding petitioner’s repeated failure to comply with rule b was filed as petitioner’s motion for sanctions and was denied in an order dated date containing the following it appears from the record in this case that the issues are substantiation of petitioner’s claimed schedule c expenses reasonable_cause for the late filing of his federal_income_tax return and the taxable_portion of petitioner’s social_security_benefits petitioner’s discovery and the pending motion are not reasonably related to securing evidence on those issues inasmuch as any relevant evidence is in the possession of petitioner and he has the burden_of_proof on those issues none of those issues appropriately involves testimony from respondent’s counsel petitioner’s discovery requests and proposed stipulation are essentially demands that respondent concede the case and are frivolous his complaints about respondent’s counsel are therefore irrelevant if not totally groundless the record also reflects petitioner’s claims of medical issues preventing his appearance at the time the case was initially set for trial petitioner’s efforts reflected in the pending motions and in prior filings in this case are wasteful diversions if he has the health time and energy to produce the volume of filings reflected in the record he is able to produce documents that substantiate his claimed business deductions unless he produces substantiation in accordance with the court’s rules and the standing_pretrial_order he risks dismissal of the petition as a result of respondent’s motion now set for hearing on date or decision against him on those issues in accordance with rule sec_123 and sec_149 tax_court rules_of_practice and procedure petitioner is also reminded of the provisions of sec_6673 with respect to frivolous and groundless claims maintaining an action primarily for delay and failure_to_exhaust_administrative_remedies on august and september petitioner filed two motions under rule f seeking to compel stipulations by which respondent would concede the case on september he filed a motion in limine seeking summary resolution of the case in his favor on october he filed a motion seeking to disqualify the judges to whom the june and october los angeles trial sessions had been assigned making false and scurrilous accusations against those judges the chief_judge who reassigned the case and staff of the court petitioner failed to appear for trial in los angeles on date or when the case was recalled on october he has submitted multiple responses to the motion to dismiss a second motion in limine and a purported rule statement in lieu of attending hearing his filings attach numerous copies of correspondence in which he threatens respondent’s counsel and demands that respondent agree with his contentions and concede the case although he has attached copies of some receipts such as for telephones postage and supplies they are not self- explanatory could represent personal expenditures as well as business expenditures and do not in total substantiate the amounts claimed on his belated form_1040 although he claims that long-term illness was reasonable_cause for late filing of his return and is an excuse for his failures to appear for trial he has been able to prepare and submit to respondent and to the court volumes of material making legalistic arguments and citing legal authorities his submissions show familiarity with the court’s rules and procedures but he has abused those procedures to obstruct orderly and accurate determination of his tax_liability for opinion notwithstanding the voluminous record there is no ready explanation of petitioner’s choice of los angeles for trial of this case when given the opportunity to have the trial moved to detroit to avoid the burdens of travel to los angeles petitioner declined based on his allegations petitioner’s detroit area physicians might be witnesses with respect to his claimed reasonable_cause for the late filing of his return or with respect to his excuses for failing to appear by his choice of place of trial petitioner has created the difficulties of which he now complains a reasonable inference from the record is that his strategy is to maintain this action for delay rather than to have his tax_liability determined petitioner received multiple express warnings of the consequences of his failure to appear for trial he has refused to address the income and expense issues and has made uncorroborated assertions about reasons for his failure to timely file his federal tax_return neither respondent nor the court is required to accept his unilateral assertions even if he had made them under oath at trial and was thus available for cross-examination there is no likelihood on this record that petitioner would ever appear for trial or would present relevant evidence necessary to a proper determination of his tax_liability if he did appear for trial we consider respondent’s motion without evidence or a finding as to petitioner’s actual ability to appear in los angeles on october or he was not ready for trial regardless of his ability to attend we conclude that the result would be the same if he had appeared on any of the dates set for trial or on any other date see 82_tc_413 affd without published opinion 772_f2d_910 9th cir see also rule b the notice_of_determination was based on third-party reporting of income items and was not arbitrary because of the admissions in petitioner’s belated form_1040 there is no reasonable dispute as to the income alleged in the amended answer see sec_6201 respondent does not have the burden of disproving petitioner’s entitlement to deductions see rule a 503_us_79 512_f2d_882 9th cir affg tcmemo_1972_133 because of petitioner’s failure to substantiate items or to maintain and produce required records he has not satisfied the requirements for shifting the burden_of_proof under sec_7491 recognizing the burden of production under sec_7491 with respect to penalties respondent attached to the motion a certified transcript of petitioner’s account a certification of the substitute for return prepared under sec_6020 for and a certification of lack of a return filed for these materials support the additions to tax see 116_tc_438 leggett v commissioner tcmemo_2006_253 many of petitioner’s filings relate to his demand that respondent stipulate away the case and for discovery because this case has not proceeded to trial disputes over the stipulation process are moot petitioner not respondent has within his control relevant evidence and his proposed discovery was unnecessary and inappropriate the case may be submitted on the record of petitioner’s admissions his failure to substantiate deductions and his failure to establish reasonable_cause for the failure_to_file his return for almost years after it was due or the case may in whole or part be dismissed see rule b petitioner alleges without any factual foundation that improper communications occurred between respondent’s counsel and the court and among court officers and staff he includes in his complaints matters occurring on the record during scheduled and noticed hearings that he failed to attend contrary to petitioner’s claims there have been no inappropriate ex_parte communications between respondent and the court all communications between respondent’s counsel and the court are reflected in filed documents or transcripts of the proceedings communications among the judges and staff of the court about processing petitioner’s submitted documents that do not comply with the court rules and about scheduling of trials are not improper in any respect the judge to whom the date los angeles calendar was assigned was known well before petitioner’s first motion requesting that the case be continued to that calendar and was not hand picked for his case as petitioner alleged he had the option of trial in detroit or los angeles in october and he did not request a change_of the date or place of trial petitioner’s claims of bias and his demands for recusal are not well founded as the supreme court has explained opinions formed by the judge on the basis of facts introduced or events occurring in the course of the current proceedings or of prior proceedings do not constitute a basis for a bias or partiality motion unless they display a deep-seated favoritism or antagonism that would make fair judgment impossible 510_us_540 587_f3d_246 5th cir adverse rulings of the court in this case were all responsive to petitioner’s filings and not based on any extrajudicial information in any event adverse rulings are not indications of bias or grounds for disqualification of a judge see eg 624_f2d_869 9th cir 559_f2d_31 d c cir 466_f2d_1000 7th cir we have considered petitioner’s remaining arguments they are irrelevant or lacking in merit and are not worthy of response on due consideration of the entire record respondent’s motion to dismiss will be granted and an appropriate order of dismissal and decision will be entered
